Citation Nr: 1141218	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  95-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of educational assistance allowance, including the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to August 1957.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 1994 decision by the Committee on Waivers and Compromises (Committee/COWC) at the RO in San Juan, Puerto Rico. 

The Board remanded the claim in December 1996 for additional procedural and evidentiary development.

The Board since has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

And, regrettably, the Board must again remand the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

There has been an inexplicable delay in the processing of the Board's prior December 1996 remand directives.  The claims file and educational folder were not returned to the Board until September 2011, so not until nearly 5 years later.

Unfortunately, the Veteran's appeal for a waiver of recovery of an overpayment debt requires further development before being decided.  It does not appear that all of the Board's December 1996 remand directives have been completed, and the Veteran is entitled to this compliance as a matter of law.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, another remand is required. 


In particular, the November 2007 supplemental statement of the case (SSOC) was not sent to the Veteran's representative, and this must be done prior to appellate review in order to afford the Veteran his right to representation at all stages of his appeal.  38 C.F.R. §§ 19.31, 20.600 (2011).

Moreover, there appears to be some question as to whether the overpayment debt still exists.  In a November 2007 report of contact, a RO employee noted that a SSOC had been issued, and that the Veteran had 60 days to respond.  She wrote, "[a]fter 60 days, provide explanation to BVA on debt liquidation for failure to collect and the necessity of a rebuilt folder."  The claims file contains no subsequent memorandum or explanation of debt liquidation, and therefore it is unclear whether the debt at issue in this appeal has been voided or written off as unrecoverable, even assuming its validity and nonpayment.  In light of this report of contact, the Board finds that on remand the AMC/RO should document the creation of the debt and determine whether the debt still exists, has been repaid, or has been voided.

In its June 1994 decision, the Committee determined that it could not consider the appellant's claim for waiver of recovery of an overpayment of educational assistance allowance because his February 1994 request was not received within 180 days of the original letter informing him of the debt in "January 1977."  (The letter was actually sent in February 1977.)  In February 1977, the appellant submitted an agreement to pay indebtedness, but the ensuing record indicates that the RO accorded him a 13-year suspension of action on indebtedness pending an improvement in his financial status. 

In its December 1996 remand, the Board noted the RO had found that the Veteran's waiver request was untimely - as it was not received within 180 days, but that at the time of the 1977 letter he actually had two years to request a waiver under then-current law (i.e., prior 38 U.S.C.A. § 3102; this section became § 5302 in 1991).  The Board therefore asked the RO to notify the Veteran of all applicable laws and regulations and give him the opportunity to present additional evidence and/or argument pertaining to the creation of the alleged overpayment, the factors of equity and good conscience, and timeliness of application for waiver.  By a letter to the Veteran and his representative dated in August 2001, they were offered the opportunity to submit additional evidence and/or argument.  The Veteran and his representative did not respond.  Notice of governing laws and regulations was provided to the Veteran (but, as mentioned, not also to his representative) in the November 2007 SSOC, and the Veteran did not respond.

Also in the prior remand, the RO was asked to determine whether the Veteran was liable for the overpayment debt (i.e., adjudicate the validity of the debt), to document the calculation of the debt, including whether interest and costs were properly included in the debt, and to determine whether the Veteran's waiver request was untimely.  Of these three requests, the RO has only completed the third, as it has found that his waiver request was untimely.  This case resultantly again must be remanded to adjudicate the validity of the debt and to document the calculation of it.  See Stegall, supra; Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); Narron v. West, 13 Vet. App. 223 (1999); VAOPGCPREC 6-98 (where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.)  In this regard, the Board sees that a December 1976 memorandum from the then RO adjudication officer to the finance officer indicates that it had been determined there was prima facie evidence that the overpayment was the result of false certification by the school and "it should be held liable" for the period from April 14, 1975 to January 31, 1976.  And, as noted above, the RO must also advise the Board as to whether this debt still exists.


Accordingly, this case is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran's representative a copy of the November 2007 SSOC.

2.  Document the creation of the debt, determine the validity of the debt (including whether interest and costs are properly included in the debt), and determine whether the debt still exists, has been repaid, or has been voided.  See November 2007 report of contact.  

In the event that the overpayment is found to have been properly created, and if the debt still exists, the Committee should again consider the Veteran's request for waiver, to include review of any evidence not previously considered.  If upon completion of the requested action, any issue on appeal remains denied, the Veteran and his representative should be provided another SSOC that includes the pertinent laws and regulations pertaining to the creation issue.  Thereafter, the Veteran and his representative should be afforded time to submit additional evidence and/or argument in response.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



